Order entered November 25, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-01504-CR

                                  DAVID JUAREZ, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F12-00872-M

                                            ORDER
       The Court REINSTATES the appeal.

       On September 13, 2013, we ordered the trial court to make findings regarding why

appellant’s brief has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeal; (2) appellant is indigent, but on July 11, 2013 J. Daniel Oliphant substituted in

as retained counsel; (3) Mr. Oliphant stated that he has not abandoned the appeal, but at the

November 20, 2013 hearing, the trial court allowed Mr. Oliphant to withdraw as counsel; (4) the

trial court has reappointed Deborah Farris to represent appellant in the appeal; and (5) Ms. Farris

should be given thirty days from the November 20, 2013 hearing to file appellant’s brief.

       We DIRECT the Clerk to substitute Deborah Farris as appellant’s attorney in place of J.

Daniel Oliphant.
       We ORDER appellant to file his brief by JANUARY 3, 2014.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to

Deborah Farris and to the Dallas County District Attorney’s Office.


                                                    /s/    DAVID EVANS
                                                           JUSTICE